DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 16-20, 27, 30, 31, 32, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar, U.S. Patent No. 5,706,360 (hereinafter Khandekar) combined with Chen, U.S. Patent Application Publication No. 2013/0223669 (hereinafter Chen) in further view of Ogino, U.S. Patent Application Publication No. 2014/0286520 (hereinafter Ogino).
	Regarding claim 16, Khandekar discloses a headset (from Figure 1, see unit 10) comprising:
	two ear cups (from Figure 1, see units 14 and 20), wherein each ear cup comprises a foam ring (from Figure 1, see unit 16) having a channel, and wherein the channel of each foam ring is a hollow area that extends between a perimeter of the foam ring and a center space defined by the foam ring, and eyewear (from Figure 2B, see unit 32) worn by the user of the headset.



	Further regarding claim 16, the combination of Khandekar and Chen does not explicitly teach that in a second configuration of the headset, eyewear is not worn by the user of the headset and no depression is created in the ear cups. All the same, Ogino discloses that in a second configuration of the headset, eyewear is not worn by the user of the headset and no depression is created in the ear cups (see paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Khandekar and Chen wherein in a second configuration of the headset, eyewear is not worn by the user of the headset and no depression is created in the ear cups as taught by Ogino. This modification would have improved the system’s flexibility by allowing the headset to be worn by different users. 


	Regarding claim 17, Khandekar as modified by Chen discloses the claimed feature. 

Regarding claim 18, Khandekar as modified by Chen discloses the claimed feature. 
	
Regarding claim 19, Khandekar as modified by Chen discloses the claimed feature. 

Regarding claim 20, Khandekar as modified by Chen discloses the claimed feature. 

Regarding claim 27, Khandekar as modified by Chen discloses the claimed feature. 

Regarding claim 30, Khandekar as modified by Chen discloses the claimed feature. 

	Regarding claim 31, Khandekar discloses a system comprising: 
	a headset (from Figure 1, see unit 10) comprising two ear cups (from Figure 1, see units 14 and 20), wherein each ear cup comprises a foam ring (from Figure 1, see unit 16) having a channel, and wherein the channel of each foam ring is a hollow area that extends between a 
	the channel of each foam ring receives foam that is pushed by eyewear worn (from Figure 2B, see unit 32) by the user of the headset. 

	Still on the issue of claim 31, Khandekar does not teach non-transitory machine readable storage having code stored thereon, wherein when code is executed by a computing device, the computing device is configured to control an adjustment of an audio signal received by the headset, and wherein the adjustment of the audio signal is a bass boost. All the same Chen discloses non-transitory machine readable storage having code stored thereon, wherein when code is executed by a computing device, the computing device is configured to control an adjustment of an audio signal received by the headset, and wherein the adjustment of the audio signal is a bass boost (see paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art to modify Khandekar with non-transitory machine readable storage having code stored thereon, wherein when code is executed by a computing device, the computing device is configured to control an adjustment of an audio signal received by the headset, and wherein the adjustment of the audio signal is a bass boost as taught by Chen. This modification would have improved the system’s convenience by providing a pair of headphones with a modifiable timbre. 



	Regarding claim 32, Khandekar as modified by Chen discloses the claimed feature.

	Regarding claim 34, Khandekar as modified by Chen discloses the claimed feature.

	Regarding claim 35, Khandekar as modified by Chen discloses the claimed feature.

3.	Claims 25, 26, 28, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar combined with Chen and Ogino in .	
	Regarding claim 25, the combination of base references does not explicitly teach that the headset comprises memory operable to store a plurality of adjustments for application to the audio signal. All the same, Reuss discloses that the headset comprises memory operable to store a plurality of adjustments (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of base references wherein the headset comprises memory operable to store a plurality of adjustments as taught by Reuss. This modification would have improved the system’s flexibility by allowing the software or firmware in the headset to be augmented. 

	Regarding claim 26, the combination of base references as modified by Reuss discloses the claimed feature. 

	Regarding claim 28, the combination of base references does not teach that the audio signal is received wirelessly. All the same, Reuss discloses that the audio signal is received wirelessly (see paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of base references wherein the audio signal is received wirelessly as taught by Reuss. This modification would have improved the system’s flexibility by providing different ways of receiving the audio signal. 


	Claim 33 is rejected for the same reasons as claim 26. 

4.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Khandekar combined with Chen and Ogino in further view of Gresko, U.S. Patent No. 7,853,034 (hereinafter Gresko).	
	Regarding claim 29, the combination of base references does not explicitly teach that each foam ring is covered by a liner. All the same, Gresko discloses this feature (see Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of base references wherein each foam ring is covered by a liner as taught by Gresko. This modification would have improved the system’s reliability by wicking moisture. 

5.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar combined with Chen and Ogino in further view of Sapiejewski, U.S. Patent Application Publication No. 2013/0129106 (hereinafter Sapiejewski).	
	Regarding claim 21, the combination of base references does not explicitly teach that the headset comprises one or more microphones configured to capture acoustic waves inside the center space defined by the foam ring. All the same, Sapiejewski discloses that the headset comprises one or more microphones configured to capture acoustic waves inside the center space defined by the foam ring (see paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of base references wherein the 
	
	Regarding claim 22, the combination of base references as modified by Sapiejewski discloses the claimed feature.  

	Regarding claim 23, the combination of base references does not explicitly disclose in the first configuration of the headset, a first amount of depression is created in at least one ear cup. All the same, Sapiejewski discloses that in the first configuration of the headset, a first amount of depression is created in at least one ear cup (see paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Khandekar and Chen wherein in the first configuration of the headset, a first amount of depression is created in at least one ear cup as taught by Sapiejewski. This modification would have improved the system’s efficiency by providing noise reduction that is appropriate for a given environment. 



Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
April 7, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652